DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on June 27, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 13, 17, and 23 have been amended; and claims 1-12, 16, and 18 are canceled. Accordingly, claims 13-15, 17, and 19-26 are pending in this application, with an action on the merits to follow regarding claims 13-15, 17, and 19-26.
Because of the applicant's amendment, the following in the office action filed January 25, 2022, are hereby withdrawn:
Objections to the claims;
Previous claim rejections under 35 USC 112(a).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 13 and 17 each recites, “in a respective cross section, the medial lever arm, the lateral lever arm, and the center connecting band include a rectangular shape having a length in an inferior-superior orientation; and wherein, in the inferior-superior orientation, the length of the center-connecting band is larger than respective lengths of the medial lever arm and the lateral lever arm” which can be seen in at least Figs. 4A-4C, however such a limitation has not been disclosed in the written description as originally filed.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the two-dimensional shape” and “the forwardly inclined angle".  There is insufficient antecedent basis for these limitations in the claim as the subject limitations regarding the “two-dimensional shape” and the “forwardly inclined angle” were deleted from claim 17.  For purposes of examination, Examiner has interpreted claim 21 such that the two-dimensional shape is referring to the rectangular shape and claiming that the center connecting band is forwardly inclined at the longitudinal reference axis.
Claim 22 recites the limitation “the forwardly inclined angle".  There is insufficient antecedent basis for this limitation in the claim as the subject limitations regarding the “forwardly inclined angle” were deleted from claim 17.  For purposes of examination, Examiner has interpreted claim 22 as claiming that the center connecting band is forwardly inclined in a range of between 45 degrees and 70 degrees.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19-20, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beers (US 2018/0110292).
Regarding claim 17, Beers discloses a collar elevator (2410) for a footwear article (2412), the collar elevator comprising: a deformable element (as 2410 is a deformable element as disclosed throughout the specification and in at least para. 0156) comprising: a base (22) having a first base end (24A), a second base end (24B), and a base thickness between a base first side and a base second side (W1 is thickness of the collar elevator shown best in Fig. 1, W1 in 22 is the thickness of the base); a first lever arm (18) attached to the first base end at a first junction (as the junction and the base end is 24A) of the base and the first lever arm, the first lever arm comprising a first-lever- arm thickness  between a first-lever-arm first side and a first-lever-arm second side (W1 of 18); a second lever arm (20) attached to the second end at a second junction (as the junction and the base end is the 24B) of the base and the second lever arm, the second lever arm comprising a second-lever-arm thickness between a second-lever-arm first side and a second-lever-arm second side (W1 of 20); and a center connecting band (16) that couples the first lever arm to the second lever arm (as seen in Fig. 52) and that comprises a center-connecting-band thickness between a center-connecting-band first side and a center-connecting-band second side (W1 of 16), wherein: the base thickness, the first-lever-arm thickness, the second- lever-arm thickness, and the center-connecting-band thickness comprise a uniform thickness (thickness between inner and outer facing surfaces of the collar elevator is w1, shown for example in Fig. 1, and as can be seen in Fig. 52, the thickness of the arms, band, and base is uniform in that it is consistent without interruption); in a respective cross section (defined by W1 and T1, such as that shown in Fig. 1), the medial lever arm, the lateral lever arm, and the center connecting band include a rectangular shape (as can be seen in Fig. 52, the cross section is shaped like a rectangle) having a length (T1) in an inferior-superior orientation (lower point to upper point); and wherein, in the inferior-superior orientation, the length of the center-connecting band is larger than respective lengths of the medial lever arm and the lateral lever arm (as can be seen in annotated Fig. 52).  
Regarding claim 19, Beers discloses wherein the collar elevator (2410) is positioned in a footwear article (2412) to return an ankle collar (not shown in Fig. 52, however para. 0219 indicates the embodiment is similar to that of Fig. 1 where the ankle collar 39 is portion of upper that extends around the ankle at the ankle opening) from a lowered state to a raised state (as can be understood from at least para. 0174, and note para. 0219 indicates the embodiment is similar to that of Fig. 1 and 2410 has similar function as spring device 10); wherein the first junction (24A) is on a medial side of the footwear article (as disclosed in para. 0219 and seen in Fig. 52) and the second junction (24B) is on a lateral side of the footwear article (as disclosed in para. 0219 and seen in Fig. 52); wherein the base extends from the medial side, around a backside of the footwear article, to the lateral side (as can be seen in Fig. 52); and wherein the center connecting band is positioned near a rear portion of the ankle collar (as can be seen in Fig. 52).  
Regarding claim 20, Beers discloses wherein the medial lever arm (18), the lateral lever arm (20), the center connecting band (16), and the base (22) comprise a single continuous body (as can be seen in Fig. 52).  
Regarding claim 23, Beers discloses wherein wherein a longitudinal reference axis bisects the center connecting band to form opposed mirror images, such that the center connecting band is symmetrical (as can be seen in Fig. 52, when bisected through a superior to inferior point in the middle of 22, the center connected band is symmetrical).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-15, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers.
Regarding claim 13, Beers discloses a footwear article (2412, see Fig. 52) comprising: a sole (2432) ; an upper (2438) coupled to the sole (see para. 0219) and comprising an ankle collar (not shown in Fig. 52, however para. 0219 indicates the embodiment is similar to that of Fig. 1 where the ankle collar 39 is portion of upper that extends around the ankle at the ankle opening) that is movable between a lowered state positioned closer to the sole and a raised state positioned farther from the sole (via heel spring device 2410, see at least para. 0156); and a collar elevator (2410) operable to return the ankle collar from the lowered state to the raised state (as can be understood from at least para. 0174, and note para. 0219 indicates the embodiment is similar to that of Fig. 1 and 2410 has similar function as spring device 10) and the collar elevator comprising: a medial lever arm (portion 18 of 2414); a lateral lever arm (portion 20 of 2414); a center connecting band (portion 16 of 2414) that couples the medial lever arm to the lateral lever arm and that is located near a rear portion of the ankle collar (as can be seen in Fig. 52); and a base (22) that is affixed at a first junction (24A)to the medial lever arm and at a second junction (24B) to the lateral lever arm (see Fig. 52 and para. 0219), the base continuously extending from the first junction, around a backside of the footwear article, to the second junction (as can be seen in Figs. 52 and disclosed in para. 0219), wherein the medial lever arm, the lateral lever arm, the center connecting band, and the base comprise a uniform thickness between an inner side facing towards a foot receiving cavity and an outer side facing away from the foot receiving cavity (thickness between inner and outer facing surfaces of the collar elevator is w1, shown for example in Fig. 1, and as can be seen in Fig. 52, the thickness of the arms, band, and base is uniform in that it is consistent without interruption); wherein, in a respective cross section (defined by W1 and T1, such as that shown in Fig. 1), the medial lever arm, the lateral lever arm, and the center connecting band include a rectangular shape (as can be seen in Fig. 52, the cross section is shaped like a rectangle) having a length (T1) in an inferior-superior orientation (lower point to upper point); and wherein, in the inferior-superior orientation, the length of the center-connecting band is larger than respective lengths of the medial lever arm and the lateral lever arm (as can be seen in annotated Fig. 52).  
The embodiment of Fig. 52 of Beers does not expressly disclose wherein, at an intersection with a longitudinal midline reference plane, the center connecting band is oriented at a forwardly inclined angle.
An alternate embodiment of Beers teaches heel spring devices (such as 1210, see Fig. 28) wherein, at an intersection with a longitudinal midline reference plane, the center connecting band is oriented at a forwardly inclined angle (as can be seen near 1214 in Fig. 28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the center connecting band of the collar elevator of Fig. 52 of Beers at a forwardly inclined angle as taught by Fig. 28 of Beers in order to further shape the collar elevator to the natural shape of the heel and increase the contact area in order to provide increased comfort to the wearer.
Regarding claim 14, the modified footwear article of Beers discloses wherein the medial lever arm (18) forms a first acute angle (A1) with the base (22) at the first junction (24A), and wherein the lateral lever (20) arm forms a second acute angle (A 1) with the base at the second junction (24B) (not well shown in Fig. 52, although an acute angle can be seen forming junction 24A, but can be understood better from Fig. 5 and note para. 0219 discloses that 2410 has similar function and features as heel spring device 10 which is that shown in Fig. 5).  
Regarding claim 15, the modified footwear article of Beers discloses wherein the medial lever arm (18), the lateral lever arm (20), the center connecting band (16), and the base (22) comprise a single continuous body (as can be seen in Fig. 52).  
Response Filed 06/27/2022 Reply to Office Action of 1/25/2022Regarding claim 24, the modified footwear article of Beers discloses wherein a longitudinal reference axis bisects the center connecting band to form opposed mirror images, such that the center connecting band is symmetrical (as can be seen in Fig. 52, when bisected through a superior to inferior point in the middle of 22, the center connected band is symmetrical).
Regarding claim 25, the modified footwear of Beers appears to disclose wherein the forwardly inclined angle (the cross section near 1214 of Fig. 28 of Beers where it can be seen that the cross section is angled toward the front of the shoe in the longitudinal direction) is in a range of between 45 degrees and 70 degrees, but does not expressly disclose such an angle.  However, Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incline the central connecting band at such an angle in order to better conform to the foot of a particular wearer whose heel angles between 45 degrees and 70 degrees thereby increasing the comfort to that particular wearer.  Further, the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 26, the modified footwear of Beers discloses all the limitation so claim 13 above, but does not expressly disclose wherein the ankle collar of the upper has a portion below the center connecting band that is more flexible than other portions of the upper.
	An alternate embodiment of Beers teaches heel spring devices in footwear (Figs. 1-14) wherein the upper (438) has a portion below (442) the center connecting band (410) that is more flexible than other portions of the upper (a portion of the heel region of the upper below the center connecting band is more flexible than other portions of the upper which is satisfied as the area with 442 is more flexible than areas with 442 and 435, see para. 0186).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a portion below the center connecting band more flexible than other parts of the upper of Fig. 52 of Beers in order to use “an elastically stretchable material in the heel region for receiving and covering a foot supported on the sole layer” (see para. 0186 of Beers) while providing more cushioned and stable support around the ankle opening therefore providing stability and comfort to the wearer while allowing the collar elevator to operate successfully.

Claim(s) 21-22 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers as applied to claim 17 above.
Regarding claim 21, as best as can be understood by Examiner, Fig. 52 of Beers discloses wherein a longitudinal reference axis (an extended axis of T1 of the center connecting band in annotated Fig. 52) bisects the two-dimensional shape of the center connecting band along the length (T1 of center connecting band in annotated Fig. 2) but does not expressly disclose wherein, the center connecting band is oriented at a forwardly inclined angle, and wherein the longitudinal reference axis extends along the forwardly inclined angle.  
An alternate embodiment of Beers teaches heel spring devices (such as 1210, see Fig. 28), the center connecting band is oriented at a forwardly inclined angle (as can be seen near 1214 in Fig. 28), 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the center connecting band of the collar elevator of Fig. 52 of Beers at a forwardly inclined angle as taught by Fig. 28 of Beers in order to further shape the collar elevator to the natural shape of the heel and increase the contact area in order to provide increased comfort to the wearer.
When in combination, as the longitudinal reference axis is an extension of W1  of the center connecting band, then it also extends along the forwardly inclined angle.
Regarding claim 22, as best as can be understood by Examiner, Fig. 52 of Beers discloses all the limitations of claim 17 above, but does not expressly disclose wherein, the center connecting band is oriented at a forwardly inclined angle, and wherein the forwardly inclined angle is in a range of between 45 degrees and 70 degrees.  
An alternate embodiment of Beers teaches heel spring devices (such as 1210, see Fig. 28), the center connecting band is oriented at a forwardly inclined angle (as can be seen near 1214 in Fig. 28), and appears to disclose wherein the forwardly inclined angle (the cross section near 1214 of Fig. 28 of Beers where it can be seen that the cross section is angled toward the front of the shoe in the longitudinal direction) is in a range of between 45 degrees and 70 degrees, but does not expressly disclose such an angle.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the center connecting band of the collar elevator of Fig. 52 of Beers at a forwardly inclined angle as taught by Fig. 28 of Beers in order to further shape the collar elevator to the natural shape of the heel and increase the contact area in order to provide increased comfort to the wearer.  And further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incline the central connecting band at such an angle in order to better conform to the foot of a particular wearer whose heel angles between 45 degrees and 70 degrees thereby increasing the comfort to that particular wearer.  Further, the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.


    PNG
    media_image1.png
    658
    648
    media_image1.png
    Greyscale

Annotated Fig. 52 (Beers)

Response to Arguments
Applicant’s arguments, filed June 27, 2022, with respect to the 35 USC 103 rejections of claims 13-15, 17, and 19-26, have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732